IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CHRIS GATES AND STEPHEN PASCAL,             :   No. 229 WAL 2020
                                            :
                   Petitioners              :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
CITY OF PITTSBURGH PLANNING                 :
COMMISSION, CITY OF PITTSBURGH              :
AND EAST OHIO CAPITAL GROUP, AND            :
EAST OHIO CAPITAL LLC,                      :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of February, 2021, the Petition for Allowance of Appeal

is DENIED.